Title: To Thomas Jefferson from John Brown, 25 July 1806
From: Brown, John
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Frankfort 25th. July 1806
                        
                        I have had the honor to receive by the last Mail your favor of the 9th. Instant.
                        Doctor Brown left this Country in April last & reached New Orleans early in May. He has since returned to
                            Natchez & intends to remain in that neighbourhood during the sickly season, after which he will probably establish
                            himself in N. Orleans.
                        The letters you enclosed to me for Dr. Brown were forwarded by the Mail which yesterday left this place for
                            Natchez. I will write tomorrow to a friend at Cincinnati for information relative to the Bones refered to I intend to
                            visit that place in a few week & if the Bones have not been sent down the River I will when there make it my business
                            to obtain a particular discription of them, also to know Mr Irvills intentions respecting them, & will with pleasure
                            transmit to you any information I may obtain respecting them—
                        I was greatly obliged by the communications you were pleased to make me relative to the present aspect of our
                            foreign affairs, & am very happy to learn that the efforts you have made to bring our differences with England France
                            & Spain to a peaceable Settlement will in all probability be attended with success. I am also happy to learn that our
                            internal affairs in your portion of the Union appear tranquil—The unwarrantable attempts made by a few designing
                            individuals during the last Session of Congress to impose upon the public mind produced no unfavorable effect in this
                            quarter—On the contrary Sandford & Adair who voted with J Randolph are in great danger of being droped at the ensuing
                            elections—But the peace & tranquility of this State has lately been greatly disturbed by the establishment of a
                            newspaper at this place, stiled The Western World—The Editor is the noted John Wood, the author of the History of
                            Adams’s Administration & since the assistant of Davis at Richmond. He has commenced a publication, the declared object
                            of which is to prove that an Association to transfer this Country to Spain—Blounts, & Miranda’s projects, have all
                            existed in this Country, & do in part exist to this day—That all the Republicans of influence in this State, with a few
                            exceptions, have been or are engaged in conspiracies against the Union & that many influential Characters in the
                            Atlantic States are connected with them—As three or four Numbers only of this publication have yet appeared its object &
                            extent are not well understood—So far as it has gone fiction supplies the place of fact & bold assertion that of proof Callander or Cobbet never publised more malignant & unblushing fals hoods in the same number of columns—It is said that
                            Wood was sent out by John Marshall, He is patronized by his family in this Country, particularly by his three Brothers in
                            law. G. Brooks, Humphrey Marshall & Joseph H. Daveiss—Federal Atty. for this District. They are stimulated in their attacks upon me, & also upon Genl. Wilkinson by
                            family resentments & private revenge.—& the publication so far as it goes to implicate me rests intirely upon an
                            electioneering story fabricated in 1790 by James Marshall & his father when he & myself were Candidates for Congress.
                            I owe it to myself I owe it you to whom I am under so many obligations, to say that the charges exhibited are false &
                            without foundation—
                        Our Seasons in this quarter have been very unfavorable to the Crops—No fruit—the grass distroyed by the
                            worm, & small grain much injured—& having had no rain since May the prospect of Corn is deplorable—
                  I am with great
                            respect & esteem Sir Your most ob Ser
                        
                            J. Brown
                     
                        
                    